Citation Nr: 0012387	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  99-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for status post 
gastrectomy with gastric regurgitation, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which continued the 40 percent 
evaluation for status post gastrectomy with gastric 
regurgitation.

The veteran's appeal was certified to the Board in May 1999.  
The veteran and his representative were notified of the 
certification in a letter dated June 15, 1999.  The veteran 
and his representative had 90 days following the mailing of 
the notice of certification, or until the Board's decision in 
this matter, whichever came first, to submit additional 
evidence.  38 C.F.R. § 20.1304 (1999).  The veteran submitted 
additional evidence to the Board post marked September 15, 
1999.  The evidence consists of a report of a hospital 
procedure on September 7, 1999 from St. Anthony's Hospital.  
The procedure was an upper GI endoscopy, photography and 
biopsies of the gastroesophageal junction and the 
anastomosis.  Because the evidence was not submitted within 
the 90-day time limit, it is being referred to the RO for 
consideration as an attempt to reopen his claim.  See 
38 C.F.R. § 20.1304(b).


FINDINGS OF FACT

The veteran's status post gastrectomy with gastric 
regurgitation is manifested by medical evidence of a moderate 
syndrome, with less frequent episodes of epigastric 
disorders, but without evidence of nausea, sweating, severe 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, weight loss, malnutrition, or anemia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
status post gastrectomy with gastric regurgitation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.110-4.113, 4.114, Diagnostic Code 7308 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes VA examinations and private hospital records, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was afforded a VA examination in May 1998 in 
which he reported indigestion after eating one meal a day, 
colic, cramps, and pain in the abdomen.  He burped acidy type 
fluid all the time and had an uncomfortable feeling in his 
abdomen.  The veteran denied vomiting and hematemesis.  He 
was taking medication and had no circulatory disturbance, 
hypoglycemic reactions, and no diarrhea.  The veteran had 
constipation.  He reported episodes of colicky distention, 
but no nausea, no vomiting, and that comes on daily only 
after he ate.  The veteran gained 8 pounds in the winter and 
there were no signs of anemia.  The veteran had pain across 
the upper abdomen with eating.  Precipitating factors were 
when he drank a lot of milk he got indigestion.  He believed 
coffee also precipitated the indigestion.  X-rays of the 
abdomen showed bowel pattern within normal limits and 
multiple surgical clips were seen in the projection of the 
stomach.  By history, the veteran had a partial gastrectomy.  
There was no mass, organomegaly or free air and no abnormal 
calcifications.  

The veteran's status post gastrectomy with gastric 
regurgitation has been rated under Diagnostic Code 7308 as 
postgastrectomy syndrome.  A 40 percent evaluation is 
warranted for moderate syndrome, with less frequent episodes 
of epigastric disorders and with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 60 percent evaluation is warranted for severe 
syndrome, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

The above-cited medical evidence does not reveal that the 
veteran suffers from a severe syndrome.  There is no evidence 
of sweating, severe circulatory disturbance after meals, 
weight loss, malnutrition, or anemia to warrant a 60 percent 
evaluation under Diagnostic Code 7308.  In fact, the May 1998 
VA examination found the veteran had gained 8 pounds in the 
winter and there were no signs of anemia.  In addition the 
examination noted that the veteran was taking medication and 
had no circulatory disturbance, hypoglycemic reactions, no 
nausea, and no diarrhea.  The veteran's symptoms have also 
been considered under Diagnostic Code 7305, which rates 
duodenal ulcers, Diagnostic Code 7306, which rates marginal 
(gastrojejunal) ulcers, and Diagnostic Code 7307, which rates 
hypertrophic gastritis.  The veteran's symptoms, however, are 
not productive of a severe duodenal or marginal 
(gastrojejunal) ulcer disability, with pain only relieved by 
standard ulcer therapy, recurrent hematemesis or melena, 
anemia, or weight loss productive of a definite impairment of 
health, which is required for a 60 percent rating under 
Diagnostic Codes 7305 and 7306, nor of a chronic gastritis 
disease, with severe hemorrhages, or large ulcerated or 
eroded areas, which is required for a 60 percent rating under 
Diagnostic Code 7307.

Accordingly, the preponderance of the evidence is against an 
increased rating for status post gastrectomy with gastric 
regurgitation, currently rated as 40 percent disabling.

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his status post gastrectomy with gastric 
regurgitation has resulted in marked interference with his 
employment beyond that contemplated by the schedular criteria 
or necessitated frequent periods of hospitalizations.  
Therefore, in the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

Entitlement to an evaluation in excess of 40 percent for 
status post gastrectomy with gastric regurgitation is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

